COATS, Chief Judge,
dissenting.
I start with the proposition that the exelu-sionary rule generally extends only to evidence that the police discovered by acting illegally1 I would uphold Judge Hopwood's decision that the evidence, which the police used to convict Erickson, was not a product of the illegal search of Erickson. Therefore, the exelusionary rule would not apply to exclude the evidence.
In the present case, we have previously held that Trooper Hazelaar had authority to stop the car in which Erickson was a passenger and to order Erickson out of the car.2 But we concluded that the record did not establish that the trooper had sufficient reason to conduct a pat-down search of Erickson for weapons.3 We remanded the case to the trial court to determine "what evidence must be suppressed as a fruit of the illegal pat-down search" and whether any evidence might be admissible against Erickson under the doctrine of inevitable discovery.4
Judge Hopwood held an evidentiary hearing. At the hearing Trooper Hazelaar testified that the black bag was plainly visible alongside the vehicle, because the area was well lit and it was snowing heavily. The black bag, with no snow gathered on it, stood out on the "bleach-white snow." He was not certain if the bag had fallen out of the car when Erickson exited, or if the bag was intentionally thrown from the vehicle. He testified that, regardless of the pat-down of Erickson, he would have seized and searched the bag. Trooper Hazelaar told the court that he would have asked Erickson if he owned the bag, and that if Erickson denied it was his, that he would search the bag.
At the evidentiary hearing, Trooper Hazel-aar testified that he asked Erickson about the bag as Erickson was approaching the rear of the car-prior to the pat-down. Because this testimony contradicted Trooper Hazelaar's earlier testimony at the first evi-dentiary hearing, the audio recording of the traffic stop (which was played at trial), and *1122Hazelaar's trial testimony, the State conceded in its argument that Hazelaar did not actually ask about the bag until offer Erickson had been patted down for weapons. Judge Hopwood made a factual finding that Erickson was asked about the bag after the pat-down.
Trooper Hazelaar stated that it was clear that Erickson was denying that the bag belonged to him. Hazelaar therefore would have searched the bag. He testified that as a result of his search of the bag, he would have arrested Erickson and thoroughly searched him.
Judge Hopwood heard arguments on this issue. The State noted that Erickson had never argued that he would have claimed ownership of the bag. The State argued it would be unreasonable to assume that Erickson would ever claim ownership of the bag. Upon questioning from Judge Hopwood, the State admitted that on occasion a person suspected of a crime will admit ownership of a bag containing contraband, but that this did not occur here.
Erickson argued that his denial of ownership of the bag was tainted because it occurred after the illegal pat-down. Erickson therefore argued that it was not necessarily "inevitable" that Trooper Hazelaar would have been able to search the bag as abandoned property-because without the ilegal pat-down, Erickson may have asserted ownership of the bag.
Following this hearing, Judge Hopwood concluded that all of the same evidence was still admissible. He implicitly recognized that the lynchpin to all the other evidence was the black bag.
Judge Hopwood concluded that Trooper Hazelaar, regardless of any questioning of Erickson about the bag, would have seized and searched a bag found on the side of the road. Judge Hopwood also found that Ha-zelaar would have asked Erickson about the bag and that Erickson would have denied ownership. Judge Hopwood found that Erickson was not knowledgeable on search and seizure law and
it would be extraordinarily rare for [a person without extensive legal knowledge] to be able to analyze the developing facts on the scene, have confidence in his conclusion, and overcome a very strong human reluctance and go on to admit to a state trooper at the scene of a traffic stop under these circumstances ownership of a bag containing illegal drugs.
He concluded that Erickson would have denied ownership under any circumstances and that the bag was consequently abandoned.
Therefore, based on the inevitable discovery and abandonment doctrines, Judge Hop-wood found that predictable investigative processes, Hazelaar would have searched the black bag even without previously conducting the pat-[down] search" and that "Hazelaar had the authority to search the black bag without a warrant as abandoned property." Because methamphetamine would have been found inside the bag, Hazelaar would then have arrested Erickson and would have searched him incident to the arrest and would have discovered the marijuana. (Erickson was acquitted of the charge stemming from the methamphetamine found in the hotel room, therefore no discussion of the seizure of the hotel key or search of the hotel room is necessary.)
Erickson again challenges Judge Hop-wood's conclusion. Erickson primarily asserts that Judge Hopwood misapplied the abandonment doctrine by considering the statement he made after the illegal pat-down (where he disavowed ownership of the bag) to conclude that the search of the black bag would have occurred regardless of the fllegal pat-down.
Discussion
This case turns on whether Trooper Hazel-aar's search of the black bag was a fruit of the illegal pat-down search. Judge Hopwood concluded that Erickson's statements, disavowing any knowledge or ownership of the black bag were not a product of the illegal search. Specifically, Judge Hopwood found that the fact that the trooper had patted Erickson down and found evidence of drug possession on Erickson "did not influence Mr. Erickson's decision to deny ownership or control of the black bag. Nothing the trooper did unlawfully forced the defendant to *1123disclaim ownership or control of the bag. [Erickson] would have disclaimed them whatever happened, under all cireumstances."
Judge Hopwood found that, by making statements denying any ownership or control of the black bag, the bag became "abandoned property" and Erickson had no reasonable expectation of privacy in the bag. Therefore, the trooper could seize the bag and search it. Judge Hopwood found that the trooper certainly would have done this. Trooper Hazel-aar would have discovered the drugs in the bag, would have arrested Erickson for felony drug possession, and would have searched Erickson incident to the arrest. Therefore, Judge Hopwood concluded that the police would have discovered all of the evidence that the State admitted against Erickson at trial.
On appeal, Erickson's primary contention is that Judge Hopwood erred in utilizing Erickson's statement denying ownership in the black bag in finding that the black bag was abandoned. Erickson points out that he made the statement after Trooper Hazelaar had conducted the illegal pat-down search and found the evidence of drug possession in Erickson's pockets. He points out that he had not only been subject to an illegal pat-down search, but that a reasonable person in his position would have concluded that he was in police custody. He also points out that Hazelaar asked him about the black bag after the illegal pat-down but before the trooper had given him a Miranda warning. He therefore contends that Judge Hopwood erred in considering his statement disclaiming ownership of the black bag because the statement was not only a product of the illegal search, but was also the product of custodial interrogation conducted without the benefit of a Miranda warning.
This case presents a difficult issue. But I conclude that Judge Hopwood's finding, that Erickson's statement disclaiming ownership of the black bag was not a product of the illegal search, is sound. And I conclude that Trooper Hazelaar's question to Erickson about the black bag was on-the-scene questioning that did not violate Erickson's Miranda rights.
Abandonment
Abandonment of property defuses any Fourth Amendment expectation of privacy.5 Abandonment occurs when a person discards property under cireumstances that objective ly manifest the intent to give up any and all expectation of privacy in the property, now and in the future.6 In reaching the decision that Erickson abandoned the black bag, I have relied on the Alaska Supreme Court case of State v. Salit.7 Salit presented his possessions for x-ray examination before boarding a flight departing from the Anchorage International Airport. When an employee conducting the examination asked to search Salit's handbag, Salit granted permission. The search turned up what appeared to be narcotics paraphernalia and a small bottle containing a white powdery substance.8 The airport security police were summoned. When an officer arrived, he ree-ognized the contents of Salit's handbag as drug paraphernalia. He asked Salit to come with him and began to escort Salit to the airport first-aid room. The officer noticed a garment bag on a chair. The officer was told that the bag belonged to Salit. But Salit denied owning the bag. The officer opened the garment bag and found what appeared to be cocaine. The police then took Salit to the first-aid station, read him his Miranda rights, and conducted further searches. The supreme court upheld the search of the garment bag on the theory that Salit had abandoned it.9
In contrast, Erickson attempts to rely on Young v. State.10 But in that case, Young attempted to conceal contraband without the clear intent to permanently relinquish his *1124ownership or control.11 I agree with Judge Hopwood that Erickson's statement that the bag looked like trash objectively indicated a relinquishment of any reasonable expectation of privacy.
Miranda
On the potential Miranda issue, I also find Salit instructive. In Salit, the Alaska Supreme Court held that the search of Salit's handbag was permissible because Salit had consented to the search. The court concluded that, by denying ownership of the garment bag, Salit had abandoned that bag and therefore terminated his reasonable expectation of privacy in the bag.12 In reaching this conclusion, the court investigated whether "Salit's denial was attributable to unlawful police conduct." 13 The court noted that Salit had not been given a Miranda warning at the time he was asked whether he owned the bag. The court concluded that the officer's question to Salit fell within an exception to the Miranda doctrine: general on-the-scene questioning.14 The court also found that the officer's question about whether Salit owned the bag did not constitute interrogation because there was "no basis for believing that [the officer's] question was for the purpose of eliciting an incriminating statement. He did not know the contents of the bag, and it was logical to make the inquiry so that Salit could have the bag taken with him to the first aid room. We do not believe that this single inquiry constituted interrogation." 15
Certain facts make Erickson's case more difficult than Salit. Erickson made his statement after an illegal pat-down search. Furthermore, after Trooper Hazelaar conducted the illegal pat-down search and found the drugs on Erickson, Erickson was in custody for Miranda purposes. I conclude, however, that the reasoning in Salit supports the conclusion that Judge Hopwood did not err when he concluded that the evidence that the State presented to convict Erickson was properly admitted in Eriekson's trial.16
Judge Hopwood found that Trooper Hazel-aar had seen the black bag and would have asked Erickson about it. Erickson's decision to deny ownership of the bag was not influenced by the earlier illegal pat-down search. The reasoning of Salit appears to support the conclusion that Erickson's denial, that the bag was not his, was not testimonial. In his treatise, Search and Seizurs, Professor LaFave concludes that, where the police obtain a consent to search from a person who is in custody and has not been given Miranda warnings, the "prevailing and better view" is that the consent to search "is neither testimonial, nor communicative in the Fifth Amendment sense." 17 Erickson's denial that he had any connection to the black bag seems similar to a response to a request from a police officer to search the bag. Before Erickson could consent to any search, he would first have to acknowledge ownership of the bag. Erickson's response, denying ownership of the black bag, does not appear to be a response to interrogation.
I therefore would uphold Judge Hopwood's decision that Erickson's denial that the black bag was his was not a product of the earlier illegal pat-down search. Erickson's contention is that the statement was a product of the prior illegal search. But, as Judge Hop-wood found, this seems highly unlikely.
I agree with the force of the majority's argument that if Erickson admitted that the black bag was his that he would have a *1125strong argument that his statement was the product of the prior illegal search. But that is not what Erickson did. Erickson denied that he had any connection with the bag. And, as Judge Hopwood found, it seems highly improbable that Erickson's statement was a product of the prior illegal search.
If Erickson's statement was not the product of the prior illegal search, then it makes no sense to exclude the evidence that the police obtained from the statement. The exclusionary rule should extend only to evidence that the police discover by acting illegally. Extending the exclusionary rule beyond this point simply constitutes an unnecessary windfall to the appellant. I would therefore uphold Judge Hopwood's decision.

. See, eg., Smith v. State, 948 P.2d 473, 477 (Alaska 1997) ("It is well settled that the exclusionary rule renders inadmissible evidence obtained indirectly as a result of an unlawful search or seizure as well as evidence directly obtained thereby." (citing Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963))).


. Erickson v. State, 141 P.3d 356, 359 (Alaska App.2006).


. Id. at 362.


. Id.


. State v. Salit, 613 P.2d 245, 255 (Alaska 1980).


. Young v. State, 72 P.3d 1250, 1253 (Alaska App.2003).


. 613 P.2d 245.


. Id. at 247-48.


. Id. at 249.


. 72 P.3d 1250.


. Id. at 1254.


. Salit, 613 P.2d at 258.


. Id. at 256.


. Id. at 257.


. Id. at 257-58.


. See, eg., Beagel v. State, 813 P.2d 699, 705 (Alaska App.1991) (stating that Miranda rights are triggered by custody and interrogation and that general on-the-scene questioning is not interrogation); People v. Bailey, 172 A.D.2d 163, 163, 567 N.Y.S.2d 701 (1991) (holding that initial question of "whose wallet is this?" after officers found a wallet on the ground near two suspects "was meant to clarify the nature of the situation confronted and was not a part of a process of interrogation").


. 4 Wayne LaFave, Search and Seizure § 8.2() at 117-18 (4th ed.2004) (quoting People v. Thomas, 12 Cal.App.3d 1102, 1110, 91 Cal.Rptr. 867 (Cal.Ct.App.1970)).